           Case 1:20-mj-00362-JCN Document 7 Filed 01/27/21 Page 1 of 1                                             PageID #: 35



AO 93 (Rev. 11113) Search and Seizure Warrant (page 2)

                                                                    Return

Case No.:                                Date and time warrant executed:         Copy of warrant and inventory left with:
   1:20-mj-00362-JCN                     12/31/2020 2:44pm                       Google Law Enforcement           Portal

Inventory made in the presence of:
   N/A

Inventory of the property taken and name of any person(s) seized:


   On 01/13/2021, Google submitted 17 zip files to the Google Law Enforcement Portal and a letter certifying the authencity
   of the records. Google complied with the request by providing documents relating to the account at issue.




                                                                 Certification


         I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.




Date:
                                                                                        Executing   officer 's signature

                                                                           t/:,;,ht/tV 5·       t.;h,'IL            SRttj((/ Aj(l1r
                                                                                           Printed name and title
